Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACT6ON
Responsive to communication filed 12/27/2021.
Priority
This application, filed on 05/11/2018, Pub. No. US 2018/0335423 A1, published 11/22/2018, is a continuation of U.S. Patent Application Serial No. 14/192,956, filed 02/28/2014, Publication No. US 2014/0242723 A1, issued as U.S. Patent No. 9,970,927, on May 15, 2018, which is a continuation of U.S. Patent Application Serial No. 13/918,531, filed June 14, 2013, Pub. No. US 2013/0280740 A1, issued as U.S. Patent No. 9,091,684, on July 28, 2015, which is a continuation of U.S. Ser. No. 12/512,479 filed 07/30/2009, Pub. No. US 2010/0035274 A1, issued as U.S. Patent No. 8,481,690, on July 9, 2013, which claims the benefit of U.S. Provisional Patent Application 61/086,870, filed on 08/07/2008.
Status of Claims
Claims 1, 3 and 9-11 are currently pending.  Claims 1-6 have been originally pending and subject to the election/restriction requirement mailed 03/05/2020.  Claims 1 and 3 have been amended, and Claims 7-12 have been added, as set forth in Applicant’s amendment filed 10/05/2020.  Claims 1, 3, 5, 7, 9, 11 and 12 have been amended, and Claims 2 and 4 have been cancelled, as set forth in Applicant’s amendment filed on 02/22/2021 and entered 03/15/2021.  Claims 1, 3 and 9 have been amended, and Claims 7, 8 and 12 have been cancelled, as set forth in Applicant’s amendment filed on 
Non-Compliant Claim Amendment
In the amendment filed on 12/27/2021, Applicant presents the amended Claims 1, 3 and 9-11 directed to an invention distinct from and independent of the invention previously claimed for the following reasons.
Claims 1, 3 and 7-12, which are examined in the previous Office Action, are drawn to a device comprising SDMA conjugated to a label.
The amended Claims 1, 3 and 9-11 are drawn to a device comprising SDMA analog attached to a solid phase.
These inventions are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because they are implemented in the different solid phase assay formats as shown in paragraphs [0063] and [0066] of the instant application.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Accordingly, the amendment filed on 12/27/2021 is non-responsive (MPEP § 821.03) and has not been entered.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641